Citation Nr: 1742397	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In June 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence.  

In June 2015, the Board remanded the service connection claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the service connection claim on appeal (as reflected in an October 2015 supplemental SOC (SSOC)) and returned that matter to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.




REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran claims that his bilateral hearing loss is related to his military service. Specifically, he asserts that during service, his military duties included office work and rifle chaser; he also indicates that he frequently fired weapons.  See VA examination report dated in March 2013.  Furthermore, during the April 2015 Board hearing, the Veteran explained that his hearing loss began while on emergency leave from recruit training in 1974.  He stated that he flew home aboard an Air Force C-130, and was not given proper ear protection during the flight.  During the flight, the plane made multiple changes of altitude causing a ruptured eardrum.  The Board notes that service connection was established for tinnitus in an August 2013 rating action, based on this reported service-related incident.

The Veteran's DD-214 Form shows that his military occupational specialty (MOS) was an administrative and personnel clerk.  He was awarded a rifle sharpshooter badge and a pistol marksman badge.

The March 2013 VA examination reflects audiometric and speech discrimination testing results establishing bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).

In the June 2015, the Board remanded the Veteran's claim for the AOJ to schedule him for an examination with an opinion based on a full consideration of the Veteran's documented history and assertions, supported by a rationale. 

Pursuant to the June 2015 Board remand, in September 2015, the Veteran was afforded a VA examination.  The June 2015 examiner did not provide an opinion as to whether the Veteran's hearing loss was related to his military service.  The VA examiner indicated that the Veteran's pure tone thresholds, in decibels, could not be tested because the Veteran's responses were inconsistent and unreliable.  The examiner explained that the Veteran's results were indicative of inorganic or exaggerated hearing loss.  

Importantly, the June 2015 VA examiner did not provide an opinion as to the etiology of the Veteran's hearing loss because the Veteran's pure tone thresholds could not then be tested.   However, as noted above, evidence already of record-the March 2013 examination report-reflects testing results establishing bilateral hearing loss to an extent recognized as a disability for VA purposes.   Thus, the Board finds that a remand is necessary to obtain an opinion addressing the etiology of the Veteran's bilateral hearing loss-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale. 

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since June 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from an appropriate VA audiologist or 
appropriate physician an addendum opinion based on claims file review (if possible).  

Only arrange for the Veteran to undergo further examination, by an audiologist or appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and all lay assertions.

Given the demonstrated evidence of bilateral hearing loss disability of record (in March 2013), the audiologist/physician should render an opinion, consistent with sound medical judgment, and based on review of all pertinent lay and medical evidence, ,as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed bilateral hearing loss:  a) had its onset during service, b) was  manifested to a compensable degree within the first post-service year; or c) is otherwise medically-related to in-service injury or disease, to particularly include as a result of acoustic trauma and a ruptured eardrum reportedly sustained in 1974 and/or as a result of in-service noise exposure.

In addressing the above, the examiner should specifically consider and discuss all pertinent medical evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's ear/trauma and in and post-service noise exposure, and as to onset and continuity of symptoms.

In this regard, the audiologist/physician is advised that the Veteran is competent to report his noise exposure, symptoms and history and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the audiologist/physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall l v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).

